PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/569,358
Filing Date: 12 Dec 2014
Appellant(s): Jain et al.



__________________
Mani Adeli
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02 October 2021 appealing from the Office action mailed 05 October 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Summary:
The whole point of the appellant’s argument in this appeal brief is as follow:
	The appellant’s claim is a non-transitory machine readable medium of a primary service node (PSN) which stores a program for performing a service on data messages. 
	First, the appellant argues that the examiner’s cited references do not disclose or suggest the service node (SN) group in which a primary SN (PSN) (1) identifies itself or another SN in the SN group to perform a particular service on the data messages of a flow, and then (2) either performs this service itself or has the other identified SN perform this service. The appellant mentions that the cited references simply do not have a PSN that both (1) identifies the SN to perform the service, where this SN can be the PSN, and (2) performs the service when the PSN identifies itself as the SN that has to perform the service, or directs another SN to perform the service when it identifies the other SN as the one that has to perform the service as is required by Appellant’s claim 1 (Appellant, page 7-15, appeal brief). 

	Second, the appellant further argues that the cited references do not disclose or suggest that identifying the PSN as the identified SN for the received data message's flow, the PSN performs the particular service on the received data message and on data messages in the same flow as the received data message, and identifying another SN as the identified SN for the received data message's flow, the PSN directs the received data message to the other identified SN for the other identified SN to perform the particular service on the received data message as is required by Appellant’s claim 1 (Appellant, page 7-15, appeal brief). 
	Examiner acknowledges and respectfully disagrees. In general, identifying a sequence of servers for processing [a] service request for balancing loads in two or more server clusters is a well-known technology used for performing the service on the received data message to the ones with ordinary skills in the art. Even in the specification, the Appellant describes that Fig.3-8 is the process 300 for identifying one (Appellant, specification, paragraph [0067]). Based on these descriptions, it can be concluded that the Appellant’s invention (claim) is also about identifying a sequence of servers for processing [a] service request for balancing loads in two or more server clusters. The examiner’s reference Nandagopal teaches a primary service node (PSN) of a service node (SN) group that receives a data message that requires the particular service and identifies a service node (SN) in a SN group including the PSN to perform the particular service on the data messages that are in a same flow as the received data message. 
	Third, the appellant further argues that the cited references fail to disclose or suggest that the PSN identifying itself to perform a particular service or identifying another SN to perform the same particular service as is required by Appellant’s claim 1 (Appellant, page 7-15, appeal brief). 
Examiner acknowledges and respectfully disagrees. In general, inspecting the received packet, modifying the received packet and performing an action service towards fulfilling the service request in the received packet corresponds to the current flow is a well-known technology used for performing the service on the received data message to the ones with ordinary skills in the art. Even in the specification, the Appellant describes that Fig.4-7 is the process 700 for performing the first type of load balancing operation on (Appellant, specification, paragraph [00102]).
	Based on these descriptions, it can be concluded that the Appellant’s invention (claim) is also about inspecting the received packet, modifying the received packet and performing an action service towards fulfilling the service request in the received packet corresponds to the current flow. The examiner’s reference Nandagopal the primary service node (PSN) is performing the service on the received data packet 206 message  in the current flow as the received data message when the PSN is the identified SN for the received data message's flow.
	Fourth, the appellant further argues that Nandagopal and Ueno, neither individually nor through their piecemeal, hindsight combinations as is required by Appellant’s claim 1 (Appellant, page 7-15, appeal brief). 
	Examiner acknowledges and respectfully disagrees. The Ueno reference also discloses the load balancer LB1 is performing a service on the received packet and executing a computer program which is recorded on the computer readable recording medium, and the load balancer LB1 is further performing the service on the received data packet subsequent to identifying and selecting one of the plurality of subordinate real servers 30 by using IP address “20.1.1.1” of the received packet and processing the received packet to any real server that are in the same flow. Even in the specification, the Appellant describes that Fig.3 is the process 300 when the PSN receives a data message and, the received data message is addressed to the SN (Appellant, specification, paragraph [0068]).                                         	                                                	Based on these descriptions, it can be concluded that the Appellant’s invention (claim) is also about performing the service on the received data packet by using IP address “20.1.1.1” of the received packet and processing the received packet to any real server that are in the same flow. Therefore, the examiner’s references Nandagopal and Ueno, alone or in combination teaches the performance of particular service on the received data message when the PSN identifies another SN as the identified SN and directing the received data message to the other identified SN for the other identified SN.

Detail:
The detail arguments for Nandagopal and Ueno are as follow:
	The Final Office Action of October 5, 2020 (hereinafter "Office Action"), rejected claims 1-9 and 14-16 as unpatentable under 35 U.S.C. §103 over U.S. Patent Application Publication 2011/0055845 by Nandagopal et al. ("Nandagopal") in view of U.S. Patent Application Publication 2012/0023231 by Ueno ("Ueno"). The Office Action rejected claims 10-12 and 17-19 under 35 U.S.C. §103 as being unpatentable over Nandagopal in view of Ueno in further view of U.S. Patent Application Publication 2007/0214282 by Sen ("Sen"). The Office Action rejected claim 13 under 35 U.S.C. §103 as being unpatentable over Nandagopal in view of Ueno in further view of U.S. Patent Application Publication 2006/0233155 by Srivastava ("Srivastava").
i) Regarding Claim 1, Appellant argued that, Cited References Do Not Disclose or Suggest the PSN Identifying Itself or Another SN to perform the same Service (see page 7-15 of Appeal Brief).
The Examiner respectfully disagrees with the Appellant’s argument 1 above because:
I. Detail Clarification for Claim 1:
The following is the detail clarification of the reference Nandagopal et al. (US 2011/0055845 A1) and Ueno (US 2012/0023231 A1).
Nandagopal and Ueno explicitly disclose as:
1) the primary service node (PSN) (i.e., multiple-load balancer 210 in the service group) is receiving a data message (i.e., packet 206) that requires the particular service and identifying a service node (SN) (i.e., server A4 in the Server Cluster A) to process particular packet 206 to keep the loads of the servers in cluster A balanced (i.e., performing the particular service) that are in the same flow (i.e., the same process) as the received packet 206 in the server system 204 and Nandagopal (Fig.2 and Fig.5 [0025] lines 3-12) also discloses the processor 403 of multiple-load balancer 210 is receiving a particular packet 206 and performing a particular service of load balancing for the respective server clusters A, B and C by identifying a service node (SN) (i.e., server A4) in the same process flow A4-B2-C1 (Fig.2 [0019] lines 1-16) among another packet follows with different service chains C-A, A-B, etc. (see page 5 lines 1-28 to page 6 lines 1-2, Patent Board Decision-Examiner Affirmed dated 12/18/2019).
Please see the following clarification block diagram:

    PNG
    media_image2.png
    472
    613
    media_image2.png
    Greyscale


Nandagopal (Fig.3-4 step 312 [0026] lines 4-7 and Fig.4-5 step 410 [0032] lines 6-10) also discloses the primary service node (PSN) (i.e., multiple-load balancer 210) is performing the particular service on the received data message (i.e., packet 206) in the current flow (i.e., same flow) as the received data message by inspecting the packet, modifying the packet and performing an action towards fulfilling the service request in the packet (i.e., particular service ) within load balancer group and Nandagopal (Fig.1 [0008]-[0009] lines 1-20) further discloses the processor 403 of load balancer LBA is receiving a packet 106 that requires the particular service and performing a service of load balancing (e.g., performing deep-packet inspection, performing CALEA inspection) for the respective service groups A, B and C, the server path determined by load balancers LBA, LBB and LBC (i.e., identifying) a service node (SN) (i.e., back-end server A4) in the same process flow A4-B2-C1 to back-end server C1 for providing the requested service e.g., streaming video (see page 5 lines 1-28 to page 6 lines 1-2, Patent Board Decision-Examiner Affirmed dated 12/18/2019).
Please see the following clarification block diagram:

    PNG
    media_image3.png
    324
    460
    media_image3.png
    Greyscale


Ueno reference (Fig.13 and Fig.14 [0125] lines 1-8) also discloses load balancer LB1 is receiving a packet that requires the particular service and identifying/selecting one of the plurality of subordinate real servers 30 in the server group to perform the particular service on the received data packet by processing the received packet to any real server that are in the same flow by using IP address “20.1.1.1” of the received packet (see page 5 lines 1-28 to page 6 lines 1-2 and page 6 lines 3-23, Patent Board Decision-Examiner Affirmed dated 12/18/2019).
Please see the following clarification block diagram:

    PNG
    media_image4.png
    384
    628
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    751
    830
    media_image5.png
    Greyscale


Ueno reference (Fig.5A-B and Fig.14 [0129] lines 1-5) also discloses load balancer LB1 is performing the particular service on the received data packet by extracting the “IP address 20.1.1.1” with CPU/ route design unit 110 in the same flow as the received data message within load balancer LB1 and LB2 of the server group (see page 6 lines 3-23, Patent Board Decision-Examiner Affirmed dated 12/18/2019).
Please see the following clarification block diagram:

    PNG
    media_image6.png
    496
    555
    media_image6.png
    Greyscale

    PNG
    media_image5.png
    751
    830
    media_image5.png
    Greyscale


Additionally, Ueno reference (Fig.2 [0043] lines 1-11 and Fig.12-14 [0124] lines 1-10) also discloses second load balancer LB2 (i.e., another SN) is identified for the received packet’s flow since the LB1 and LB2 are connected to the switch 10-2 whereby ten servers SV2-1 to SV2-10 are assigned to the second balancer LB2 which carries out the load balancing (i.e., provides particular service based on identifying itself as the service node) with regard to the servers SV2-1 to SV2-10 and Ueno reference (Fig.12-14 [0125] lines 5-8 and [0131] lines 11-13) further discloses the received packet is distributing (i.e., directing) to the second load balancers LB2 (i.e., the other identified SN) by 
Furthermore, Sen reference (Fig.1 [0021] lines 30-37 and Fig.2 [0023] lines 16-21) also discloses the switch 102 is performing the particular service (i.e., load balanced in round robin manner) on the received incoming data packets by rotating the cluster identity in the same flow as the received incoming data message with MAC address among the plurality of servers in the system 100 whereby the incoming packets are appropriately load balanced among the plurality of servers in the system (see page 6 lines 3-23, Patent Board Decision-Examiner Affirmed dated 12/18/2019).
Please see the following clarification block diagram:

    PNG
    media_image7.png
    479
    423
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    487
    421
    media_image8.png
    Greyscale


ii) Regarding Claim 14, Appellant argued that, Cited References Do Not Disclose or Suggest the PSN Identifying Itself to Perform Service for a Same Flow as a First Data message and Another SN to Perform Service for a Same Flow as a Second Data message. (see page 15-16 of Appeal Brief).
The Examiner respectfully disagrees with the Appellant’s argument 2 above because:
II. Detail Clarification for Claim 14:
The following is the detail clarification of the reference Nandagopal et al. (US 2011/0055845 A1) and Ueno (US 2012/0023231 A1).
Nandagopal and Ueno explicitly disclose as:
2) at the primary service node (PSN) (i.e., multiple-load balancer 210 in the service group), (Fig.2 [0019] lines 1-16) the load balancer 210 is receiving packet 206 that requires the particular service chain A-B-C among another packet with different service chains and (Fig.2 [0020] lines 12-18) the multiple-load balancer 210 in the same process is identifying server A4 to process packet 206 to keep the loads of the servers in cluster A balanced (i.e., a service node (SN) in a SN group), as a first flow (i.e., first data message) that are in the same flow (Fig.2 [0030] lines 3-4) routed through server path A1-C2 (see page 5 lines 1-28 to page 6 lines 1-2, Patent Board Decision-Examiner Affirmed dated 12/18/2019).                                                                                                                     
Please see the following clarification block diagram:

    PNG
    media_image2.png
    472
    613
    media_image2.png
    Greyscale


Please see the following clarification block diagram:

    PNG
    media_image9.png
    831
    408
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    824
    384
    media_image10.png
    Greyscale


Ueno reference (Fig.3 [0041] lines 8-9, Fig.2 [0043] lines 1-3, Fig.2 [0073] lines 3-6, and Fig.12 [0124] lines 3-4 ) also discloses the flow can be identified by using the header information and the switch has firstly received a packet in the same flow and the packet 
Please see the following clarification block diagram:

    PNG
    media_image11.png
    385
    537
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    277
    422
    media_image12.png
    Greyscale


Based on the above descriptions, it is clear that Nandagopal and Ueno explicitly disclose:
	(1) The multiple-load balancer 201 is specifically removing any load balancing function from the individual server clusters.
	(2) The service node (SN) group such as a plurality of relay processing devices or load balancing devices are securing and increasing the scalability of the load balancer group.
 The primary service node (PSN) is receiving data message and identifying the PSN as the identified service node (SN) for the received message’s flow.
Therefore, the combination of Nandagopal and Ueno teach the server groups which include the load balancer and the load balancer is capable of directing data packets (i.e., messages) to itself and other backend servers.

III. Detail Clarification for Claim 1:
iii) Appellant argued that, Piecemeal, Hindsight Combination, render the inventions recited as required by Appellant’s claim 1 (see page 11 of Appeal Brief).                                                                                                       Examiner acknowledges and respectfully disagrees. 
The following is the detail clarification of the reference Nandagopal et al. (US 2011/0055845 A1) and Ueno (US 2012/0023231 A1).
Nandagopal and Ueno explicitly disclose as:
(1) Nandagopal discloses the primary service node (PSN) (i.e., multiple-load balancer 210) is performing the particular service on the received data message (i.e., packet 206) in the current flow (i.e., same flow) as the received data message by updating the flow table in its memory 405 (i.e., medium storing a program),  inspecting the packet, modifying the packet and performing an action towards fulfilling the service request in the packet within load balancer group (see Nandagopal, Fig.4 [0025] lines 7-13, Fig.3-4 step 312 [0026] lines 4-7 and Fig.4-5 step 410 [0032] lines 6-10).                                                           Please see the following clarification block diagram:

    PNG
    media_image9.png
    831
    408
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    824
    384
    media_image10.png
    Greyscale


(2) Ueno reference also discloses load balancer LB1 is performing the particular service on the received data packet by extracting the “IP address 20.1.1.1” with CPU/ route design unit 110 in the same flow as the received data message within load balancer group LB1 and LB2 since the CPU 101 and memory 102 of the load balancer groups are executing a computer program recorded on a computer readable recording medium (see Ueno, Fig.5A-B [0053] lines 12-17 and Fig.14 [0129] lines 1-5).                                                         Please see the following clarification block diagram:

    PNG
    media_image6.png
    496
    555
    media_image6.png
    Greyscale

    PNG
    media_image5.png
    751
    830
    media_image5.png
    Greyscale


Based on the above descriptions, it is clear that Nandagopal and Ueno explicitly discloses:
	(1) The multiple-load balancer 210) is updating the flow table in its memory 405 	(i.e., medium storing a program), inspecting the packet, modifying the packet and 	performing an action towards fulfilling the service request in the packet within 	load balancer group.
	(2) The load balancer LB1 is extracting the “IP address 20.1.1.1” with CPU/ route 	design unit 110 in the same flow.
Therefore, the combination of Nandagopal and Ueno teach the primary service node (PSN) is performing the service on the received data packet (i.e., packet 206) in the current flow.

IV. Claims 3 and 15
Regarding Claims 3 and 15, Appellant argued that, i. Cited References Do Not Disclose or Suggest the PSN identifying itself or another SN to perform a non-load balancing operation. ii. Cited References Do Not Disclose or Suggest a PSN that performs a load-balancing operation and a non-load balancing operation that is common to all SNs in the SN group.
The Examiner acknowledges and respectfully disagrees with the Appellant’s argument above because:
The features that Appellant’s arguing are disclosed by alone or in combination of Nandagopal and Ueno as responded above for a similar rationale as that discussed.

The following is the detail clarification of the reference Ueno (US 2012/0023231 A1).
Ueno explicitly disclose as:
(1) Ueno reference discloses a policy of the relay processing device is performing a load balancer or firewall or a non-load balancer service since ten servers SV2-1 to SV2-10 (i.e., plurality of SSNs) are assigned to the second balancer LB2 (i.e., secondary identified service node or the other identified SN), and the second load balancer LB2 carries out the load balancing with regard to the servers SV2-1 to SV2-10 (see Ueno, Fig.1 [0059] lines 1-4 and Fig.12 [0124] lines 7-10).

    PNG
    media_image13.png
    638
    498
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    794
    575
    media_image14.png
    Greyscale

(2) Ueno reference discloses the other SN (i.e., the switch 10-2) is a secondary service node (SSN) and the SN group comprises a plurality of ten servers SV2-1 to SV2-10 (i.e., SSNs) in addition to the primary service node (PSN) (i.e., the second load balancers LB2) and the PSN is performing a load balancer or firewall (i.e., a load-balancing operation) and a non-load balancer service (i.e., non-load balancing operation) that is common to all SNs in the SN group (see Ueno, Fig.1 [0059] lines 1-4 and Fig.12 [0124] lines 7-10). 

 primary service node (PSN) (i.e., the second load balancers LB2) comprises a set of instruction for performing load balancing operations to each switches 10-4 and 10-2 on the designed route (i.e., in the same flow) to set the flow table TBL such that the packet of the flow is forwarded along the designed route and the primary service node (PSN) (i.e., the second load balancers LB2) is performing the load distribution processing (i.e., the service) with respect to the subordinate server SV2-1 to 2-10 and SV3 (see Ueno, Fig.4-5A step S120 [0045] lines 6-11 and Fig.12 [0131] lines 1-13). 

    PNG
    media_image15.png
    679
    477
    media_image15.png
    Greyscale

    PNG
    media_image6.png
    496
    555
    media_image6.png
    Greyscale


Therefore, the cited portions of Ueno teach consistently that the switch 10-2 correspond to the other identified SN is a secondary service node (SSN) and the SN group comprises a plurality of ten servers SV2-1 to SV2-10 whereas the primary service node (PSN) correspond to the second load balancers LB2 comprises a set of instruction for performing load balancing operations to each switches 10-4 and 10-2 for performing the load distribution processing (i.e., the service) among the subordinate server SV2-1 to 2-10 and SV3 service nodes.


Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        
Conferees:
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414       

                                                                                                                                                                                                 /MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.